USCA11 Case: 20-14265      Date Filed: 11/23/2021   Page: 1 of 19




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14265
                    Non-Argument Calendar
                    ____________________

ROBERTINO JONES,
an individual,
STEPHANIE JEUNE,
an individual,
                                            Plaintiffs-Appellants,
versus
UNITY BEHAVIORAL HEALTH, LLC,
a Florida Limited Liability Corporation,


                                            Defendant-Appellee.
USCA11 Case: 20-14265        Date Filed: 11/23/2021     Page: 2 of 19




2                      Opinion of the Court                 20-14265

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 9:19-cv-81341-RLR
                    ____________________

Before ROSENBAUM, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Robertino Jones and Stephanie Jeune appeal following the
entry of final judgment in favor of their former employer, Unity
Behavioral Health, LLC, on their claims of employment discrimi-
nation and retaliation under Title VII, 42 U.S.C. §§ 2000e-2(a)(1) &
2000e-3(a). The district court dismissed Jones’s retaliation claim
and Jeune’s claims for retaliation and race and national-origin dis-
crimination for failure to state a claim. It then granted summary
judgment on Jones’s remaining claim for race discrimination. After
careful review, we affirm the district court.
                                  I.
       Jones, a Black male, and Jeune, a Black female of Haitian
origin, jointly brought this counseled employment-discrimination
action against Unity under Title VII arising out of their termina-
tions on February 19, 2018.
      According to the operative amended complaint, Jones
worked for Unity as Director of Client Services, and Jeune worked
under Jones as a Client Service Specialist. Jones alleged that, as one
USCA11 Case: 20-14265       Date Filed: 11/23/2021     Page: 3 of 19




20-14265               Opinion of the Court                        3

of just two Black employees at the director level, he was treated
worse and disciplined more harshly than similarly situated white
employees, and that Unity retaliated against him for complaining
of this and other race discrimination and advocating for pay raises
for himself and Jeune. Jones described being excluded from or dis-
respected at director meetings, subjected to racist and disparaging
comments by a white director, and terminated without warning.
Likewise, Jeune alleged that she was treated differently and disci-
plined more harshly than similarly situated employees who were
not Black or of Haitian origin, and that she was retaliated against
based on reasons similar to those Jones specified.
       Unity filed a motion to dismiss for failure to state a claim,
which a magistrate judge recommended granting except as to
Jones’s claim of race discrimination. For the retaliation claims, the
magistrate judge found that the amended complaint failed to sug-
gest that the plaintiffs engaged in protected activity or that their
termination was causally related to the alleged protected activity.
For Jeune’s discrimination claims based on race and national origin,
the magistrate judge determined that the amended complaint of-
fered nothing more than conclusory statements to show that she
was treated less favorably than similarly situated employees who
were not Black or of Haitian origin.
      Over the plaintiffs’ objections, the district court adopted the
magistrate judge’s recommendations, denied leave to amend, and
dismissed the amended complaint with prejudice except for Jones’s
claim of race discrimination. Then, after a period of discovery,
USCA11 Case: 20-14265       Date Filed: 11/23/2021   Page: 4 of 19




4                     Opinion of the Court                20-14265

Unity moved for summary judgment on the remaining claim, sup-
porting its motion with a statement of material facts and various
evidentiary materials. Jones responded in opposition and submit-
ted a statement of disputed material facts with supporting evi-
dence, including affidavits from Jones, Jeune, and another em-
ployee.
        Because Jones’s statement of disputed facts contained no
pinpoint record citations, among other problems, the district court
determined that it was deficient under Southern District of Florida
Local Rule 56.1 and therefore deemed admitted the facts set forth
in Unity’s statement of material facts. The court then granted sum-
mary judgment to Unity. It reasoned that Jones failed to properly
raise a mixed-motive theory of discrimination and that his claim
failed under a single-motive theory because he didn’t identify
proper comparators for a prima facie case or show that Unity’s le-
gitimate, nondiscriminatory reason for his termination—that it had
received multiple complaints from employees about Jones’s rude,
abrasive, and disrespectful conduct—was pretextual. For similar
reasons, the court also found that he had not presented a “convinc-
ing mosaic” of circumstantial evidence that would allow a jury to
infer intentional discrimination.
       Jones appeals the grant of summary judgment on his race-
discrimination claim and the dismissal of his retaliation claim.
Jeune appeals the dismissal of her claims for retaliation and race
and national-origin discrimination.
USCA11 Case: 20-14265        Date Filed: 11/23/2021      Page: 5 of 19




20-14265                Opinion of the Court                         5

                                  II.
        We begin with the dismissal of the plaintiffs’ claims for fail-
ure to state a claim. We review that dismissal de novo, accepting
the factual allegations in the complaint as true and construing them
in the light most favorable to the plaintiffs. Tolar v. Bradley Arant
Boult Commings, LLP, 997 F.3d 1280, 1299 (11th Cir. 2021). “Dis-
missal is warranted under Rule 12(b)(6) if the complaint does not
contain sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.” Id. at 1299–30 (quotation
marks omitted). For a claim to have facial plausibility, the facts
alleged must “permit a reasonable inference that the defendant is
liable for the misconduct alleged.” Id. at 1300 (quotation marks
omitted). “However, conclusory allegations, unwarranted deduc-
tions of facts or legal conclusions masquerading as facts will not
prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d
1182, 1188 (11th Cir. 2002).
                                  A.
       First, the retaliation claims: Title VII prohibits an employer
from retaliating against an employee because the employee “op-
posed any practice” made unlawful by Title VII. 42 U.S.C. § 2000e-
3(a). To state a retaliation claim, the plaintiff must establish that
he or she engaged in protected activity and suffered an adverse em-
ployment action, and “that the adverse employment action was
causally related to the protected activity.” Harper v. Blockbuster
Entm’t Corp., 139 F.3d 1385, 1388 (11th Cir. 1998). The relatedness
between the protected activity and adverse action generally may
USCA11 Case: 20-14265        Date Filed: 11/23/2021     Page: 6 of 19




6                      Opinion of the Court                 20-14265

be demonstrated by close temporal proximity between them.
Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.
2007). “But mere temporal proximity, without more, must be very
close.” Id. (quotation marks omitted).
       Here, the district court didn’t err by dismissing the retalia-
tion claims. As an initial matter, we note that Jones abandoned his
challenge on appeal because the plaintiffs’ initial brief fails to ad-
dress the district court’s conclusion that the amended complaint
lacked sufficient factual allegations to suggest that his termination
was causally related to his alleged protected activity. Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014)
(“When an appellant fails to challenge properly on appeal one of
the grounds on which the district court based its judgment, he is
deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed.”) His arguments
in the reply brief “come too late.” Id. at 682–83.
       But in any case, we agree with the district court’s assessment
of the sufficiency of the amended complaint. The plaintiffs assert
on appeal that they were retaliated against for advocating for pay
raises. The amended complaint, however, fails to allege that their
advocacy included a claim that they were denied a pay raise on ac-
count of a protected ground. That the plaintiffs were underpaid,
standing alone, isn’t a matter within the scope of Title VII. See
Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th
Cir. 2010) (stating that Title VII “simply prohibits the employer
from discriminating on the basis of membership in a protected
USCA11 Case: 20-14265        Date Filed: 11/23/2021     Page: 7 of 19




20-14265               Opinion of the Court                         7

class”). So the plaintiffs’ opposition to their alleged underpayment,
without a connection to discrimination, isn’t protected activity un-
der Title VII. See 42 U.S.C. § 2000e-3(a).
       Nor does the amended complaint offers details to show
when the alleged protected activity occurred in relation to the
plaintiffs’ termination, so it doesn’t permit an inference of causa-
tion based on temporal proximity. See Thomas, 506 F.3d at 1364.
Jeune responds that a causal connection was shown because she
was terminated “not too long” after her complaint reached the desk
of Jason Ackner, Unity’s owner and Chief Executive Officer. But
these facts were not alleged in the amended complaint, nor can
they reasonably be inferred, and we must “limit[] our review to the
four corners of the complaint” in reviewing decisions on a motion
to dismiss. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.
2010). Insofar as Jeune believes she should have been permitted
leave to amend to incorporate facts learned during discovery on
Jones’s discrimination claim, she didn’t clearly raise that issue be-
low and she has abandoned any challenge to the court’s denial of
leave to amend by failing to address that decision on appeal. See
Sapuppo, 739 F.3d at 681.
                                 B.
      Next, we consider Jeune’s race and national-origin discrimi-
nation claims together because she relies on the same evidence and
arguments for both claims. These claims were based on the fol-
lowing factual allegations: (a) Unity failed to pay her fairly for her
job responsibilities despite promising to do so; (b) the Clinical
USCA11 Case: 20-14265       Date Filed: 11/23/2021     Page: 8 of 19




8                      Opinion of the Court                20-14265

Director, Theresa Zechman, used offensive and derogatory lan-
guage when speaking to Black employees, and Unity “did nothing”
to stop her despite complaints by Jeune and other Black employees;
and (c) Unity never counseled or warned Jeune about her perfor-
mance or conduct before terminating her.
       Title VII prohibits employers from making employment de-
cisions based on race or national origin, among other protected
grounds. See 42 U.S.C. § 2000e-2(a)(1). To state a claim of race
discrimination under this provision, “a complaint need only pro-
vide enough factual matter (taken as true) to suggest intentional
race [or national origin] discrimination.” Surtain v. Hamlin Ter-
race Found., 789 F.3d 1239, 1246 (11th Cir. 2015) (quotation marks
omitted). “The complaint need not allege facts sufficient to make
out a classic McDonnell Douglas prima facie case.” Id. (quotation
marks omitted).
       Here, the district court properly dismissed Jeune’s discrimi-
nation claims. Nothing in the amended complaint indicates that
Jeune’s alleged underpayment was connected to her race or na-
tional origin. For instance, she doesn’t identify a comparator out-
side her protected classes who performed similar responsibilities
but was paid more than she was. Nor does she identify a compar-
ator for her assertion that Unity failed to counsel or warn her be-
fore termination. And her allegations otherwise fail to suggest that
Unity violated its own policies in firing her without first warning
her. Jeune’s stated belief that her race or national origin motivated
these decisions is conclusory and unsupported by the factual
USCA11 Case: 20-14265           Date Filed: 11/23/2021        Page: 9 of 19




20-14265                  Opinion of the Court                              9

allegations in the amended complaint. See Oxford Asset Mgmt.,
297 F.3d at 1188.
        Finally, Jeune’s allegations concerning Zechman are deeply
troubling. But because of pleading deficiencies, they are insuffi-
cient to state a claim of discrimination. Jeune alleged that Zech-
man, the Clinical Director, used disparaging and racist language
when interacting with Black employees. In particular, according to
the amended complaint, Zechman would respond to questions of
Black employees by uttering “Otay,” a reference to the character
“Buckwheat,” the only Black character featured in the “Little Ras-
cals,” “whose garbled English was punctuated by his signature ex-
planation, ‘Otay.’” If these allegations are true, any such conduct
was, to say the least, strongly offensive and inappropriate.
        But on this record, they are not enough to save Jeune’s case
because the amended complaint fails to indicate that Zechman had
any supervisory authority over Jeune or was otherwise involved in
the termination or pay-raise decisions. 1 As a result, we cannot rea-
sonably infer that these decisions were motivated by Zechman’s
alleged bias. 2 See Mitchell v. USBI Co., 186 F.3d 1352, 1355 (11th

1 The amended complaint alleges “[u]pon information and belief” that Zech-
man was “instrumental in Defendant’s decision to terminate” the plaintiffs.
Because that conclusory assertion is not backed up by any factual allegations,
we don’t accept it as true in reviewing the dismissal of these claims. See Ox-
ford Asset Mgmt., 297 F.3d at 1188.
2In the reply brief, Jeune argues that Zechman’s conduct created a hostile
work environment. But no such claim was raised in the amended complaint
or in response to the motion to dismiss. And we don’t consider arguments or
USCA11 Case: 20-14265           Date Filed: 11/23/2021         Page: 10 of 19




10                         Opinion of the Court                      20-14265

Cir. 1999) (“[C]omments by non-decisionmakers do not raise an in-
ference of discrimination.”).
       For these reasons, we affirm the district court’s order grant-
ing Unity’s motion to dismiss the retaliation claims and Jeune’s
claims of race and national-origin discrimination.
                                      III.
       Finally, Jones contends that the district court erred in grant-
ing summary judgment to Unity on his claim of race discrimina-
tion. We review the district court’s summary-judgment ruling de
novo, construing the evidence and drawing all reasonable infer-
ences in favor of Jones, the nonmoving party. Tolar, 997 F.3d at
1288–89. Summary judgment is appropriate if “the movant shows
that there is no genuine dispute as to any material fact and the mo-
vant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). A genuine factual dispute exists if a reasonable jury could
return a verdict for the nonmoving party. Wilson v. B/E Aero-
space, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004).
                                      A.
       When a claim is based on circumstantial evidence, as it is
here, we ordinarily apply the familiar burden-shifting framework
established in McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th


claims raised for the first time in a reply brief. Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 682–83 (11th Cir. 2014).
USCA11 Case: 20-14265       Date Filed: 11/23/2021    Page: 11 of 19




20-14265               Opinion of the Court                       11

Cir. 2005). Under that framework, the plaintiff must first create an
inference of discrimination by establishing a prima facie case. Id.
The burden then shifts to the employer to articulate a legitimate,
non-discriminatory reason for the challenged employment action.
Id. If the employer does so, “the inference of discrimination drops
out of the case entirely,” and the plaintiff then has the opportunity
to show that the employer’s proffered reasons were pretextual. Id.
at 768. To show that an employer’s reason isn’t credible, the em-
ployee must meet that reason head on and rebut it; he may not
merely quarrel with the wisdom of that reason. Chapman v. AI
Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). The plain-
tiff’s burden at the pretext stage “merges with the plaintiff’s ulti-
mate burden of persuading the court that the employer intention-
ally discriminated against [him].” Alvarez, 610 F.3d at 1265.
        Alternatively, a plaintiff may defeat a summary-judgment
motion outside the McDonnell Douglas framework by presenting
“a convincing mosaic” of circumstantial evidence that raises a rea-
sonable inference that the employer discriminated against him.
Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir.
2011). The “crux of the analysis” at summary judgment is simply
“whether the plaintiff has offered sufficient evidence to establish a
genuine issue of discrimination.” Quigg v. Thomas Cnty. Sch.
Dist., 814 F.3d 1227, 1240 (11th Cir. 2016).
       When a plaintiff seeks to prove discrimination with evidence
that a similarly situated employee outside his protected class was
treated more favorably than he was, he must show that the
USCA11 Case: 20-14265        Date Filed: 11/23/2021      Page: 12 of 19




12                      Opinion of the Court                   20-14265

comparator is “similarly situated in all material respects.” Lewis v.
City of Union City, 918 F.3d 1213, 1226–27 (11th Cir. 2019) (en
banc). A valid comparator ordinarily is someone who engaged in
the same basic conduct as the plaintiff, who was subject to the same
employment policies and decisionmaker, and who “share[d] the
plaintiff’s employment or disciplinary history.” Id. at 1227–28.
                                   B.
       Before discussing the merits of Jones’s claims, we pause to
note that Jones has failed to address in his initial brief, and therefore
has abandoned any challenge to, the district court’s decision to
deem admitted Unity’s statement of material facts based on his fail-
ure to respond in compliance with Southern District of Florida Lo-
cal Rule 56.1. Jones’s statement of material facts was noncompliant
under that rule because, among other things, it failed to support
each fact “by specific, pinpoint references to particular parts of rec-
ord material.” S.D. Fla. Local Rule 56.1(b)(1)(B). Because Jones
failed to properly controvert Unity’s statement of material facts,
the court was authorized to “deem[] admitted” those facts. S.D.
Fla. Local Rule 56.1(c).
       Nevertheless, “the district court cannot base the entry of
summary judgment on the mere fact that the motion was unop-
posed, but, rather, must consider the merits of the motion.” United
States v. One Piece of Real Prop. Located at 5800 SW 74th Ave.,
363 F.3d 1099, 1101 (11th Cir. 2004). The court may “disregard or
ignore evidence relied on by the respondent—but not cited in its
response to the movant’s statement of undisputed facts—that
USCA11 Case: 20-14265       Date Filed: 11/23/2021     Page: 13 of 19




20-14265               Opinion of the Court                        13

yields facts contrary to those listed in the movant’s statement.”
Reese v. Herbert, 527 F.3d 1253, 1268 (11th Cir. 2008). But the
court at least “must review all the evidentiary materials submitted
in support of the motion for summary judgment.” One Piece of
Real Prop., 363 F.3d at 1101–02.
       In reviewing the district court’s grant of summary judg-
ment, therefore, “[w]e confine our review of the record in this case
to the materials submitted by [Unity] in support of its summary
judgment motion.” Id. at 1102 n.4. In other words, we don’t con-
sider the affidavits from Jones, Jeune, and another employee that
were submitted by the plaintiffs.
                                 C.
       Here, the district court properly granted summary judg-
ment to Unity on Jones’s claim of race discrimination based on the
materials it submitted with its motion. See id. at 1101–02 & n.4.
Although the court determined that Jones failed to establish a
prima facie case, we need not resolve that issue. Instead, we turn
directly to the question of whether he created a triable issue of dis-
criminatory intent, either by establishing pretext in Unity’s expla-
nation or by presenting a “convincing mosaic” of circumstantial ev-
idence.
1. Unity’s Legitimate, Non-Discriminatory Reason for Jones’s Ter-
mination
     Unity maintains that it fired Jones after it received multiple
complaints from his coworkers and subordinates about his rude,
USCA11 Case: 20-14265       Date Filed: 11/23/2021    Page: 14 of 19




14                     Opinion of the Court                20-14265

abrasive, and disrespectful conduct. Its evidence showed the fol-
lowing.
       Unity hired Jones as Director of Client Services on Decem-
ber 5, 2016. In that role, he was responsible for developing and
managing systems to ensure care coordination, and for providing
leadership, oversight, training, and management for Unity’s behav-
ioral health technicians and client-services staff. His first several
months on the job were incident-free.
       But Unity began to receive complaints about Jones begin-
ning in mid-to-late 2017. On August 24, 2017, Steven Tillman, who
worked under Jones, lodged a formal complaint against Jones and
Cara Payson, a manager subordinate to Jones. According to Till-
man, Jones and Payson had created a “hostile work environment,”
with staff regularly being ridiculed and threatened with termina-
tion, and Jones had warned his staff not to go to HR. Tillman re-
quested a demotion so he would no longer have to work with
them. The next day, Unity received a similar complaint from Tri-
nette Gaskins, who also worked under Jones and Payson. Gaskins
described the work environment as “extremely hostile” because of
the “terrible behavior” of both Jones and Payson, which involved
talking disrespectfully to staff and “being unprofessional.” Gaskins
wrote that she and other members of the behavioral-health depart-
ment “cannot work like this for much longer.”
      Then, in October 2017, according to Joe Monastra, Unity’s
Chief Operations Officer and Jones’s direct supervisor, the com-
pany received complaints from Zechman and behavioral-health
USCA11 Case: 20-14265      Date Filed: 11/23/2021     Page: 15 of 19




20-14265               Opinion of the Court                      15

technician staff that Jones was continuing to engage in abrasive in-
teractions when dealing with staff. Monastra also “personally wit-
nessed inappropriate/unprofessional behavior during the daily op-
erations meetings,” such as eyerolling or text messaging when
other employees were presenting.
       The decision to terminate Jones was made in February 2018,
after several employees complained about him directly to CEO
Ackner, raising similar issues as the prior complainants. These em-
ployees included Christopher Coleman, who worked under Jones;
Ron Filocomo, a part-time Fleet Manager; and Ana LoPinto,
Unity’s Controller. On February 18, 2018, Ackner met with Mo-
nastra to discuss the complaints, and Monastra told Ackner he had
verbally counseled Jones on several prior occasions in response to
prior complaints regarding his behavior. Ackner made the decision
to terminate Jones’s employment, and Jones was notified the next
day. Jones’s termination paperwork reflects that he was termi-
nated because of a “[p]attern of consistent verbal inappropriateness
when managing staff.” He was given two weeks of severance pay.
The next two individuals to fill Jones’s position were Black.
2. Jones’s Arguments to Establish Pretext or Discrimination
       In arguing that a reasonable jury could infer discriminatory
intent behind Unity’s decision to terminate his employment, Jones
makes three main arguments. We address each in turn.
       First, Jones asserts that he was subject to more severe sanc-
tions than similarly situated white employees who engaged in
USCA11 Case: 20-14265       Date Filed: 11/23/2021    Page: 16 of 19




16                     Opinion of the Court                20-14265

similar misconduct. He identifies three such employees on appeal:
Filicomo, Payson, and Zechman.
       But we decline to consider Payson as a comparator because
Jones never made that argument to the district court, instead fo-
cusing on Filicomo and Zechman. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has
repeatedly held that an issue not raised in the district court and
raised for the first time in an appeal will not be considered by this
court.” (quotation marks omitted)).
       As to Filicomo, the evidence fails to show he engaged in the
same basic conduct as Jones or had a similar history. See Lewis,
918 F.3d at 1227–28. The record reflects that Jones was terminated
following a series of complaints about his supervision and manage-
ment of employees, a substantial component of his job, whereas
Filicomo was the subject of a single complaint from an employee
whom Filicomo didn’t supervise. These material differences pre-
vent any meaningful comparison. See id.
       We also cannot conclude on this record that Zechman is a
proper comparator. The district court found that Unity was never
made aware of any misconduct or discrimination issues regarding
Zechman from June 2017 until after Jones was terminated. It’s true
that the evidence fails to show any written complaints about Zech-
man during that time period. But in Jones’s deposition, which
Unity submitted with its summary-judgment motion, Jones testi-
fied that he complained repeatedly to COO Monastra and HR Di-
rector Maggie Adams about Zechman’s racist use of “Otay” when
USCA11 Case: 20-14265            Date Filed: 11/23/2021          Page: 17 of 19




20-14265                   Opinion of the Court                                17

speaking with Black employees and her otherwise rude and abra-
sive conduct when interacting with Black employees. The court
erred by failing to credit this testimony, even if not properly desig-
nated by Jones in his statement of material facts. See One Piece of
Real Prop., 363 F.3d at 1101–02 & n.4. And that evidence suggests
that Zechman was subject to broadly similar complaints of miscon-
duct as Jones.
       Nevertheless, the evidence reflects a crucial and, in our
view, dispositive difference between the two situations. Jones was
terminated after several employees complained directly to CEO
Ackner, who Jones admits “solely decided to fire [him].” But Jones
had no knowledge of, and nothing in the record indicates, whether
Ackner was also made aware of the complaints against Zechman.3
Because there is no evidence that the sole decisionmaker, CEO
Ackner, was aware of the complaints against Zechman, no reason-
able jury could infer that the difference in treatment between Jones
and Zechman was the result of intentional discrimination. See
Lewis, 918 F.3d at 1227–28; Silvera v. Orange Cnty. Sch. Bd., 244
F.3d 1253, 1262 (11th Cir. 2001) (“Discrimination is about actual
knowledge, and real intent, not constructive knowledge and as-
sumed intent.”); Jones v. Gerwens, 874 F.2d 1534, 1541–42 (11th
Cir. 1989) (rejecting a comparison to other rule violators where


3 Notably, it appears that Jones didn’t depose, or at least didn’t offer the depo-
sitions of, members of Unity management, including CEO Ackner, COO Mo-
nastra, HR Director Adams, or Clinical Director Zechman.
USCA11 Case: 20-14265       Date Filed: 11/23/2021    Page: 18 of 19




18                     Opinion of the Court                20-14265

there was no evidence showing that the decisionmakers “knew of
such practices and did not act to discipline rule violators”).
        Second, Jones maintains that Unity failed to follow its own
disciplinary policies by terminating him without any prior counsel-
ing or warnings. See, e.g., Morrison v. Booth, 763 F.2d 1366, 1374
(11th Cir.1985) (“Departures from normal procedures may be sug-
gestive of discrimination.”). But he fails to identify any particular
policy in the Employee Handbook that Unity did not follow. And
undisputed evidence reflects that COO Monastra informed CEO
Ackner in February 2018 that Jones had in fact been counseled on
several prior occasions. While Jones testified that no such counsel-
ing occurred, and we credit that for purposes of our review, no ev-
idence suggests that Ackner “did not honestly believe the facts
upon which he allegedly based his non-discriminatory decision.”
Woodard v. Fanboy, L.L.C., 298 F.3d 1261, 1265 (11th Cir. 2002).
That Ackner may have been mistaken about the underlying facts is
not enough to show discriminatory intent. See Alexander v. Fulton
Cnty., Ga., 207 F.3d 1303, 1339 (11th Cir. 2000) (“A plaintiff must
show not merely that the defendant’s employment decisions were
mistaken but that they were in fact motivated by race.”).
       Finally, Jones points to issues regarding his pay and sever-
ance. He suggests that he was denied a pay raise because of his
race, but the evidence shows he received the raise he requested
when two members of upper management voluntarily donated
part of their salary to him. And his questioning of the reasons
USCA11 Case: 20-14265      Date Filed: 11/23/2021     Page: 19 of 19




20-14265               Opinion of the Court                      19

behind granting him two weeks of severance pay fails to rebut
Unity’s stated reasons for his termination. See Chapman, 229 F.3d
at 1030.
       In sum, we agree with the district court that no reasonable
jury could conclude that Unity’s proffered reason for Jones’s termi-
nation was pretextual or that Unity intentionally discriminated
against him based on his race. We therefore affirm the grant of
summary judgment in favor of Unity.
      AFFIRMED.